MEMORANDUM OPINION
                                        No. 04-10-00795-CR

                                      Derrick HAZELWOOD,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR7203W
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 7, 2011

MOTION TO WITHDRAW GRANTED; AFFIRMED

           This is an appeal from a judgment revoking community supervision. Pursuant to a plea-

bargain agreement, appellant Derrick Hazelwood pled nolo contendere to the offense of

retaliation and was sentenced to five years’ confinement. This sentence was suspended and

Hazelwood was placed on community supervision. Thereafter, the State filed a motion to revoke

community supervision, alleging Hazelwood violated four conditions of community supervision.

At a hearing on the State’s motion, Hazelwood pled true to one of the alleged violations. Based
                                                                                     04-10-00795-CR


on this plea of true, the trial court revoked Hazelwood’s community supervision and assessed a

sentence of five years’ confinement.

       On appeal, Hazelwood’s court-appointed appellate attorney has filed a brief in which he

sets out one “minimally arguable” point of error, but nonetheless concludes that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a copy of

the brief and motion to withdraw and was further informed of his right to review the record and

file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.—San Antonio 1996,

no pet.). Hazelwood did not file a pro se brief.

       We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n. 1.

       No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review must

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. TEX. R.

APP. P. 68.4.

                                                         Karen Angelini, Justice
DO NOT PUBLISH

                                                   -2-